ee

OCR 475

UNITED STATES DISTRICT COURT JUDGE URKIN

NORTHERN DISTRICT OF ILLINOIS
, aie vitae acs
DESIGNATION SHEET FOR CRIMINAL procempitAg!STRATE JUDGE VALDE/

Li Is this an indictment or information arising out of offenses charged in one or more
previously-filed complaints signed by a magistrate judge? No (You must answer 1b even if
the answer is No)

la. If the answer is “Yes,” list the case number and title of the earliest filed
complaint: n/a

lb. Should this indictment or information receive a new case number from the
court? Yes

2. Is this an indictment or information that supersedes one or more previously-filed
indictments or informations? No

2a. If the answer is “Yes,” list the case number and title of the earliest filed
superseded indictment or information and the name of the assigned judge (Local Rule
40.3(b)(2)): n/a

3. Is this a re-filing of a previously dismissed indictment or information? No

4, Is this a case arising out of the failure of the defendant to appear in a criminal
proceeding in this Court? No

5. Is this a transfer of probation supervision from another district to this District? No
6. What level of offense is this indictment or information? Felony

?: Does this indictment or information involve eight or more defendants? No

8. Does this indictment or information include a conspiracy count? No

9, Identify the type of offense that describes the count, other than any conspiracy count,

with the most severe penalty: Use of an interstate facility to promote unlawful activity

ate “y it
10. List the statute of each of the offenses charged in the indictment or information. 18
U.S.C. §§ 1001 and 1952; and 26 U.S.C. §§ 7206(1) and 7203

FILED Qames Barkin
fortes Durkin States Attorney (Sm)

AUG 06 2029 ~~
THOMAS G. BRUTON

CLERK, U.S, DISTRICT COURT
